                                                                 1

                                                                 2

                                                                 3

                                                                 4

                                                                 5

                                                                 6

                                                                 7

                                                                 8

                                                                 9
                                                                                                    UNITED STATES DISTRICT COURT
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                10
                                                                                                        DISTRICT OF NEVADA
                                                                11
                                                                                                                     CASE NO.: 3:17-cv-00563-MMD-WGC
                                                                12   GEO-LOGIC ASSOCIATES, INC., a
                                            5371 Kietzke Lane
                                             Reno, NV 89511
                                              775 324 4100




                                                                     California corporation,
                                                                13                                                   ORDER RE:
                                                                                       Plaintiff,
                                                                14                                                   MOTION TO SEAL EXHIBIT E TO
                                                                     v.                                              METAL RECOVERY SOLUTIONS,
                                                                15
                                                                                                                     INC.’S REPLY TO GEO-LOGIC
                                                                     METAL RECOVERY SOLUTIONS,
                                                                16   INC., a Nevada corporation, and THOM            ASSOCIATES, INC.’S OPPOSITION TO
                                                                     SEAL, PH.D., an individual,                     MOTION TO VACATE-IN-PART
                                                                17                                                   SEPTEMBER 21, 2019 ARBITRATION
                                                                                       Defendants.                   AWARD
                                                                18

                                                                19          Pursuant to Local Rule IA 10-5, Defendant Metal Recovery Solutions, Inc. (“MRS”)
                                                                20   hereby moves for leave to file Exhibit E in support of Metal Recovery Solutions, Inc.’s Reply to
                                                                21   Geo-Logic Associates, Inc.’s Opposition to Motion to Vacate-in-Part September 21, 2019
                                                                22   Arbitration Award (ECF No. 35) under seal. This Motion is based upon the same background
                                                                23   and Points and Authorities set forth in my previous declaration (ECF No. 29-1) and MRS'
                                                                24   previous Motion to Seal. ECF No. 29. MRS only moves to seal Ex. E, GLA's Response to Metal
                                                                25   Recovery Solutions, Inc.'s Post-Hearing Arbitration Brief, which contains designated confidential
                                                                26   business information of both parties produced pursuant to a Protective Order. ECF No. 29-1, ¶¶
                                                                27   4-5.
                                                                28
                                                                                                                    1
